Case: 12-15093    Date Filed: 09/03/2014   Page: 1 of 2


                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 12-15093
                            ________________________

                       D.C. Docket No. 2:12-cr-14022-KMM-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

versus

ALEXANDER MICHAEL ROY,

                                                           Defendant - Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________



Before ED CARNES, Chief Judge, TJOFLAT, HULL, MARCUS, WILSON,
PRYOR, MARTIN, JORDAN, ROSENBAUM, and JULIE CARNES, Circuit
Judges.


BY THE COURT:

         A member of this Court in active service having requested a poll on whether

this case should be reheard by the Court sitting en banc, and a majority of the
              Case: 12-15093     Date Filed: 09/03/2014   Page: 2 of 2


judges of this Court in active service having voted in favor of granting a rehearing

en banc,

      IT IS ORDERED that the above cause shall be reheard by this Court en

banc. The previous panel’s opinion is hereby VACATED.